EXECUTION VERSION

 
STOCK PURCHASE AGREEMENT
 
Dated as of October 31, 2008
 
Between
 
PACER HOLDINGS OF LOUISANA, INC.
 
and
 
RURAL HEALTHCARE DEVELOPERS OF LOUISIANA, LLC
 
 
 

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION

STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is dated as of October 31,
2008, by and between PACER HOLDINGS OF LOUISIANA, INC., a Florida corporation
(“Seller”) and Rural Healthcare Developers of Louisiana, LLC, a Mississippi
limited liability company (“Buyer”).
 
PRELIMINARY STATEMENT
 
Seller is owner, beneficially and of record, of all of the issued and
outstanding capital stock of Pacer Health Management Corporation, a Louisiana
corporation (“PHMC”) and Pacer Psychiatry, Inc., a Louisiana Corporation (“PPI”
and collectively with PHMC, the “Companies”). Seller desires to sell to Buyer,
and Buyer desires to purchase from Seller, all of the capital stock of the
Companies on the terms and subject to the conditions set forth herein.
 
Accordingly, in consideration of the mutual agreements hereinafter set forth,
Buyer and Seller agree as follows:
 
ARTICLE 1
DEFINITIONS AND INTERPRETATION
 
Section 1.1 In this Agreement, the following terms have the meanings specified
or referred to in this Section 1.1 and shall be equally applicable to both the
singular and plural forms.
 
“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly controls, is controlled by or is under common control with such
Person; provided that the Companies shall not be deemed an Affiliate of Seller.
 
“Buyer” has the meaning specified in the first paragraph of this Agreement.
 
“Buyer Ancillary Agreements” means all agreements, instruments and documents
being or to be executed and delivered by Buyer under this Agreement or in
connection herewith.
 
“Claim Notice” has the meaning specified in Section 8.3.
 
“Closing” means the closing of the transfer of the Shares from Seller to Buyer.
 
“Closing Date” has the meaning specified in Section 3.1.
 
“Companies” has the meaning specified in the Preliminary Statement of this
Agreement.
 
“Court Order” means any judgment, order, award or decree of any foreign,
federal, state, local or other court or tribunal and any award in any
arbitration proceeding.
 
“Encumbrance” means any lien (statutory or other), claim, charge, security
interest, mortgage, deed of trust, pledge, hypothecation, assignment,
conditional sale or other title retention agreement, preference, priority or
other security agreement or preferential arrangement of any kind or nature, and
any easement, encroachment, covenant, restriction, right of way, defect in title
or other encumbrance of any kind.
 
 
-2-

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
“Expenses” means any and all expenses incurred in connection with investigating,
defending or asserting any claim, action, suit or proceeding incident to any
matter indemnified against hereunder (including court filing fees, court costs,
arbitration fees or costs, witness fees, and reasonable fees and disbursements
of legal counsel, investigators, expert witnesses, consultants, accountants and
other professionals).
 
“Governmental Body” means any foreign, federal, state, local or other
governmental authority or regulatory body.
 
“Losses” means any and all losses, costs, obligations, liabilities, settlement
payments, awards, judgments, fines, penalties, damages, expenses, deficiencies
or other charges.
 
“Permitted Encumbrances” means: (i) liens for taxes and other governmental
charges and assessments arising in the ordinary course of business which are not
yet due and payable, (ii) liens of landlords and liens of carriers,
warehousemen, mechanics and materialmen and other like liens arising in the
ordinary course of business for sums not yet due and payable and (iii) other
liens or imperfections on property which are not material in amount, do not
interfere with, and are not violated by, the consummation of the transactions
contemplated by this Agreement, and do not impair the marketability of, or
materially detract from the value of or materially impair the existing use of,
the property affected by such lien or imperfection.
 
“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, joint-stock company, trust, unincorporated
organization or Governmental Body.
 
“Purchase Price” has the meaning specified in Section 2.2.
 
“Requirements of Laws” means any foreign, federal, state and local laws,
statutes, regulations, rules, codes or ordinances enacted, adopted, issued or
promulgated by any Governmental Body (including those pertaining to electrical,
building, zoning, subdivision, land use, environmental and occupational safety
and health requirements) or common law.
 
“Seller” has the meaning specified in the first paragraph of this Agreement.
 
“Seller Ancillary Agreements” means all agreements, instruments and documents
being or to be executed and delivered by Seller under this Agreement or in
connection herewith.
 
“Shares” means all of the issued and outstanding shares of capital stock of
PHMC, which consists of One Million (1,000,000) shares of common stock, par
value $0.001 per share and all of the issued and outstanding shares of capital
stock of PPI, which consists of One Million (1,000,000) shares of common stock,
par value $0.001 per share.
 
Section 1.2 Interpretation. As used in this Agreement, the word “including”
means without limitation, the word “or” is not exclusive and the words “herein”,
“hereof”, “hereby”, “hereto” and “hereunder” refer to this Agreement as a whole.
Unless the context otherwise requires, references herein: (i) to Articles,
Sections, Exhibits and Schedules mean the Articles and Sections of and the
Exhibits and Schedules attached to this Agreement; (ii) to an agreement,
instrument or other document means such agreement, instrument or other document
as amended, supplemented and modified from time to time to the extent permitted
by the provisions thereof and by this Agreement; and (iii) to a statute means
such statute as amended from time to time and includes any successor legislation
thereto. The Schedules and Exhibits referred to herein shall be construed with
and as an integral part of this Agreement to the same extent as if they were set
forth verbatim herein. Titles to Articles and headings of Sections are inserted
for convenience of reference only and shall not be deemed a part of or to affect
meaning or interpretation of this Agreement. References herein to the knowledge
of a party or matters or information known to a party mean the actual knowledge
or conscious awareness of the Chief Executive Officer and/or Chief Financial
Officer of such party.
 
 
-3-

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
ARTICLE 2
PURCHASE AND SALE OF SHARES; PURCHASE PRICE
 
Section 2.1 Purchase and Sale of Shares. Upon the terms and subject to the
conditions of this Agreement, on the Closing Date, Seller shall sell, transfer,
assign, convey and deliver to Buyer, and Buyer shall purchase from Seller, the
Shares, free and clear of all Encumbrances (except for Permitted Encumbrances).
 
Section 2.2 Purchase Price. The purchase price for the Shares (the “Purchase
Price”) shall be the assumption by the Buyer of all of those liabilities, known
and unknown, of Seller relating to the Companies (the “Assumed Liabilities”).
The Buyer hereby acknowledges and agrees that at Closing, the Companies shall
have a balance in all of the Companies’ bank accounts, collectively, of three
hundred thousand dollars ($300,000).
 
ARTICLE 3
CLOSING
 
Section 3.1 Closing Date. The Closing shall take place at 5:00 P.M., local time,
on October 31, 2008, or such later date as may be agreed upon by Buyer and
Seller after the conditions set forth herein have been satisfied, via facsimile
or at such place or at such other time as shall be agreed upon by Buyer and
Seller. The time and date on which the Closing is actually held are sometimes
referred to herein as the “Closing Date”.
 
Section 3.2 Payment of Purchase Price; Delivery of Shares. Subject to
fulfillment or waiver of the conditions set forth in Section 7.1, at the Closing
Buyer shall pay to the Seller the Purchase Price and, subject to fulfillment or
waiver of the conditions set forth in Section 7.2, Seller shall deliver to Buyer
a stock certificate representing the Shares, accompanied by a duly executed and
witnessed stock power transferring the Shares to Buyer.
 
Section 3.3 Buyer’s Additional Deliveries. Subject to fulfillment or waiver of
the conditions set forth in Section 7.1, at the Closing, Buyer shall deliver to
Seller all the following:
 
(a) Copy of Buyer’s Certificate of Formation certified as of a recent date by
the Secretary of State of the State of Mississippi;
 
 
-4-

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
(b) Copy of Buyer’s Operating Agreement in effect as of the Closing Date;
 
(c) Certificate of good standing of Buyer issued as of a recent date by the
Secretary of State of the State of Mississippi;
 
(d) Certificate of the manager or managing member of Buyer, dated the Closing
Date, in form and substance reasonably satisfactory to Seller, as to (i) no
amendments to the Certificate of Formation of Buyer since the date of such
document as delivered in accordance with Section 3.3(a) herein above; (ii) no
amendments to the Operating Agreement since the date of such document as
delivered in accordance with Section 3.3(b) herein above; (iii) the resolutions
of the manager or managing member of Buyer authorizing the execution and
performance of this Agreement and the transactions contemplated hereby; and (iv)
incumbency and signatures of the officers of Buyer executing this Agreement and
any Buyer Ancillary Agreement; and
 
(e) The certificate contemplated by Section 7.2(a), duly executed by an
authorized officer of Buyer.
 
Section 3.4 Seller’s Deliveries. Subject to fulfillment or waiver of the
conditions set forth in Section 7.2, at Closing, Seller shall deliver to Buyer
all the following:
 
(a) Copy of the Certificate of Incorporation of Seller certified as of a recent
date by the Secretary of State of the State of Florida;
 
(b) Certificate of good standing of Seller issued as of a recent date by the
Secretary of State of the State of Florida;
 
(c) Copies of the Certificate of Incorporation of the Companies certified as of
a recent date by the Secretary of State of the State of Louisiana, the Bylaws of
the Companies and the stock ledgers of the Companies;
 
(d) Certificate of good standing of the Companies issued as of a recent date by
the Secretary of State of the State of Louisiana;
 
(e) Certificate of the Secretary of Seller, dated the Closing Date, in form and
substance reasonably satisfactory to Buyer, as to (i) no amendments to the
Certificate of Incorporation of Seller since the date of such document as
delivered in accordance with Section 3.4(a) herein above; (ii) no amendments to
the Certificates of Incorporation or the Bylaws of the Companies since the dates
of such documents as delivered in accordance with Section 3.4(c) herein above;
(iii) the resolutions of the Board of Directors of Seller authorizing the
execution and performance of this Agreement and the transactions contemplated
hereby; and (iv) incumbency and signatures of the officers of Seller executing
this Agreement or any Seller Ancillary Agreement;
 
(f) All approvals, consents or authorizations obtained by Seller and/or the
Companies with respect to the consummation of the transactions contemplated by
this Agreement, including, without limitation, those set forth on Schedule
4.2(b) hereto;
 
 
-5-

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
(g) The certificate contemplated by Section 7.1(a), duly executed by an
authorized officer of Seller; and
 
(h) A signed resignation by each of the directors and officers of the Companies.
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF SELLER
 
As an inducement to Buyer to enter into this Agreement and to consummate the
transactions contemplated hereby, Seller represents and warrants to Buyer and
agrees only as follows:
 
Section 4.1 Organization of Seller. Seller is a corporation duly organized,
validly existing and in good standing under the laws of the State of Florida and
has full corporate power and authority to own or lease and to operate and use
its properties and assets and to carry on its business as now conducted.
 
Section 4.2 Authority of Seller. Seller has full power and authority to execute,
deliver and perform this Agreement and all of the Seller Ancillary Agreements.
The execution, delivery and performance of this Agreement and the Seller
Ancillary Agreements by Seller have been duly authorized and approved by
Seller’s board of directors and do not require any further authorization or
consent of Seller or its stockholders. This Agreement has been duly authorized,
executed and delivered by Seller and is the legal, valid and binding agreement
of Seller enforceable in accordance with its terms, and each of the Seller
Ancillary Agreements has been duly authorized by Seller and upon execution and
delivery by Seller will be a legal, valid and binding obligation of Seller
enforceable in accordance with its terms.
 
Neither the execution and delivery of this Agreement or any Seller Ancillary
Agreement or the consummation of any of the transactions contemplated hereby or
thereby nor compliance with or fulfillment of the terms, conditions and
provisions hereof or thereof will:
 
(a) conflict with, result in a breach of the terms, conditions or provisions of,
or constitute a default, an event of default or an event creating rights of
acceleration, termination or cancellation or a loss of rights under (1) the
Certificate of Incorporation or Bylaws of Seller, (2) any material note,
instrument, agreement, mortgage, lease, license, franchise, permit or other
authorization, right, restriction or obligation to which Seller is a party or
any of its properties is subject or by which Seller is bound, (3) any Court
Order to which Seller is a party or by which it is bound or (4) any Requirements
of Laws affecting Seller; or
 
(b) require the approval, consent, authorization or act of, or the making by
Seller of any declaration, filing or registration with, any Person, except as
set forth on Schedule 4.2(b) attached hereto.
 
Section 4.3 Organization and Capital Structure of the Companies.
 
(a) The Companies are corporations duly organized, validly existing and in good
standing under the laws of the State of Louisiana. The Companies have full power
and authority to own or lease and to operate and use their properties and assets
and to carry on their business as now conducted.
 
 
-6-

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
(b) The authorized capital stock of PHMC consists of 1,000,000 shares of common
stock, par value $0.001 per share and the authorized capital stock of PPI
consists of 1,000,000 shares of common stock, par value $0.001 per share (“PHL
Common Stock”), of which 100 shares are issued and outstanding for PHMA and 100
shares are issued and outstanding for PPI and 999,900 shares are unissued and
not reserved for any purpose in the Companies. Except for this Agreement, there
are no agreements, arrangements, options, warrants, calls, rights or commitments
of any character relating to the issuance, sale, purchase or redemption of any
shares of capital stock of the Companies. No holder of PHL Common Stock has any
preemptive, stock purchase or other rights to acquire PHL Common Stock. All of
the outstanding shares of the PHL Common Stock are validly issued, fully paid
and nonassessable and were not issued in violation of any preemptive or similar
rights. Seller is the record and beneficial owner of all of the shares of PHL
Common Stock. All of such shares of PHL Common Stock are so owned free from all
Encumbrances of any kind, except Permitted Encumbrances.
 
(c) True and complete copies of the Certificates of Incorporation and all
amendments thereto, of the Bylaws, as amended to date, and of the stock ledgers
of the Companies and each of its subsidiaries have been delivered to Buyer.
 
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF BUYER
 
As an inducement to Seller to enter into this Agreement and to consummate the
transactions contemplated hereby, Buyer hereby represents and warrants to Seller
and agrees as follows:
 
Section 5.1 Organization of Buyer. Buyer is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Mississippi and has full power and authority to own or lease and to operate and
use its properties and assets and to carry on its business as now conducted.
 
Section 5.2 Authority of Buyer. Buyer has full power and authority to execute,
deliver and perform this Agreement and all of the Buyer Ancillary Agreements.
The execution, delivery and performance of this Agreement and the Buyer
Ancillary Agreements by Buyer have been duly authorized and approved by Buyer’s
manager or managing member and do not require any further authorization or
consent of Buyer or its members. This Agreement has been duly authorized,
executed and delivered by Buyer and is the legal, valid and binding agreement of
Buyer enforceable in accordance with its terms, and each of the Buyer Ancillary
Agreements has been duly authorized by Buyer and upon execution and delivery by
Buyer will be a legal, valid and binding obligation of Buyer enforceable in
accordance with its terms.
 
Neither the execution and delivery of this Agreement or any of the Buyer
Ancillary Agreements or the consummation of any of the transactions contemplated
hereby or thereby nor compliance with or fulfillment of the terms, conditions
and provisions hereof or thereof will:
 
 
-7-

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
(a) conflict with, result in a breach of the terms, conditions or provisions of,
or constitute a default, an event of default or an event creating rights of
acceleration, termination or cancellation or a loss of rights under (1) the
Certificate of Formation or the Operating Agreement of Buyer, (2) any material
note, instrument, agreement, mortgage, lease, license, franchise, permit or
other authorization, right, restriction or obligation to which Buyer is a party
or any of its properties is subject or by which Buyer is bound, (3) any Court
Order to which Buyer is a party or by which it is bound or (4) any Requirements
of Laws affecting Buyer; or
 
(b) require the approval, consent, authorization or act of, or the making by
Buyer of any declaration, filing or registration with, any Person.
 
Section 5.3 No Finder. Neither Buyer nor any Person acting on its behalf has
paid or become obligated to pay any fee or commission to any broker, finder or
intermediary for or on account of the transactions contemplated by this
Agreement.
 
Section 5.4 Investment Representation. The Shares are being acquired by Buyer
for its own account for investment, and not with a view to the sale or
distribution of any part thereof without registration under the Securities Act
of 1933, as amended or pursuant to an applicable exemption therefrom.
 
ARTICLE 6
ADDITIONAL AGREEMENTS
 
Section 6.1 Covenant Not to Compete or Solicit Business.
 
(a) In furtherance of the sale of the Shares to Buyer hereunder and more
effectively to protect the value and goodwill of the assets and business of the
Companies, Seller covenants and agrees that, for a period ending on the one (1)
year anniversary of the Closing Date, neither Seller nor any of its Affiliates
will directly or indirectly (whether as principal, agent, independent
contractor, partner or otherwise) own, manage, operate, control, participate in,
perform services for, or otherwise carry on, a business materially similar to or
directly competitive with the business conducted by the Companies on the date
hereof anywhere in Cameron Parish, Louisiana.
 
(b) In addition, Seller covenants and agrees that neither it nor any of its
Affiliates will divulge or make use of any Trade Secrets or other confidential
information of the Companies other than to disclose such secrets and information
to Buyer or its Affiliates.
 
(c) In the event Seller or any Affiliate of Seller violates any of its
obligations under this Section 6.1, Buyer or the Companies may proceed against
it in law or in equity for such damages or other relief as a court may deem
appropriate.
 
(d) It is the intent and understanding of each party hereto that if, in any
action before any court or agency legally empowered to enforce this Section 6.1,
any term, restriction, covenant or promise in this Section 6.1 is found to be
unreasonable and for that reason unenforceable, then such term, restriction,
covenant or promise shall be deemed modified to the extent necessary to make it
enforceable by such court or agency.
 
 
-8-

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
Section 6.2 Access to Records after Closing.
 
(a) For a period of seven (7) years after the Closing Date, Seller and its
representatives shall have reasonable access to all of the books and records of
the Companies to the extent that such access may reasonably be required by
Seller in connection with matters relating to or affected by the operations of
the Companies prior to the Closing Date. Such access shall be afforded by Buyer
upon receipt of advance notice and during normal business hours. If Buyer shall
desire to dispose of any of such books and records prior to the expiration of
such seven-year period, Buyer shall, prior to such disposition, give Seller a
reasonable opportunity to segregate and remove such books and records as Seller
may select.
 
Section 6.3 Confidential Nature of Information. Each party agrees that it will
treat in confidence all documents, materials and other information which it
shall have obtained regarding the other party during the course of the
negotiations leading to the consummation of the transactions contemplated hereby
(whether obtained before or after the date of this Agreement), the investigation
provided for herein and the preparation of this Agreement and other related
documents, and, in the event the transactions contemplated hereby shall not be
consummated, each party will return to the other party all copies of nonpublic
documents and materials which have been furnished in connection therewith. Such
documents, materials and information shall not be communicated to any third
Person (other than, in the case of Buyer, to its counsel, accountants, financial
advisors or lenders, and in the case of Seller, to its counsel, accountants or
financial advisors). No Person shall use any confidential information in any
manner whatsoever except solely for the purpose of evaluating the proposed
purchase and sale of the Shares or the negotiation or enforcement of this
Agreement or any agreement contemplated hereby; provided that after the Closing
Buyer and the Companies may use or disclose any confidential information related
to the Companies or its assets or business. The obligation of each party to
treat such documents, materials and other information in confidence shall not
apply to any information which (i) is or becomes lawfully available to such
party from a source other than the furnishing party, (ii) is or becomes
available to the public other than as a result of disclosure by such party or
its agents, (iii) is required to be disclosed under applicable law or judicial
process, but only to the extent it must be disclosed, or (iv) such party
reasonably deems necessary to disclose to obtain any of the consents or
approvals contemplated hereby.
 
Section 6.4 No Public Announcement. Neither Buyer nor Seller shall (nor shall
Seller permit the Companies to), without the approval of the other, make any
press release or other public announcement concerning the transactions
contemplated by this Agreement, except as and to the extent that any such party
shall be so obligated by law or the rules of any stock exchange or quotation
system, in which case the other party shall be advised and the parties shall use
their best efforts to cause a mutually agreeable release or announcement to be
issued; provided that the foregoing shall not preclude communications or
disclosures necessary to implement the provisions of this Agreement or to comply
with the accounting and U.S. Securities and Exchange Commission disclosure
obligations.
 
Section 6.5 Expenses. Each party hereto will pay all costs and expenses incident
to its negotiation and preparation of this Agreement and to its performance and
compliance with all agreements and conditions contained herein on its part to be
performed or complied with, including the fees, expenses and disbursements of
its counsel and accountants. All costs and expenses, if any, incurred by the
Companies in connection with this Agreement and the transactions contemplated
hereby, including the fees, expenses and disbursements of the Companies’ counsel
and accountants, shall be paid by the Companies.
 
 
-9-

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
Section 6.6 Right To Rescission; Limited Restriction on Transfer or Sale of
Shares.
 
(a) As partial consideration for the Purchase Price of the Shares, the parties
hereto hereby agree that Seller shall have the right to rescind this Agreement
by providing written notice of rescission to Buyer at any time within thirty-one
(31) calendar days from the Closing Date. In consideration for such rescission,
Seller shall be obligated to pay to Buyer One Hundred Fifty Thousand Dollars
($150,000) within ten (10) business days of such notice of rescission. Within
two (2) calendar days following receipt of such consideration, Buyer shall
deliver to Seller a stock certificate representing the Shares, accompanied by a
duly executed and witnessed stock power transferring the Shares to the Seller.
 
(b) Buyer shall not sell, transfer, assign, pledge, hypothecate or otherwise
dispose of or encumber the Shares for so long as Seller has the right to rescind
and receive back the Shares in accordance with Section 6.6(a) herein above.
 
(c) In the event Buyer violates any of its obligations under this Section 6.6,
Seller may proceed against Buyer in law or in equity for such damages or other
relief as a court may deem appropriate. Buyer acknowledges that a violation of
this Section 6.6 may cause Seller or the Companies irreparable harm which may
not be adequately compensated for by money damages. Buyer therefore agrees that
in the event of any actual or threatened violation of this Section 6.6, Seller
shall be entitled, in addition to other remedies that it may have, to a
temporary restraining order and to preliminary and final injunctive relief
against Buyer to prevent any violations of this Section 6.6, without the
necessity of posting a bond. The prevailing party in any action commenced under
this Section 6.6 shall also be entitled to receive reasonable attorneys’ fees
and court costs.
 
Section 6.7 Name Change of the Companies. Buyer hereby agrees to change the name
of the Companies by filing with the Secretary of State of Louisiana amendments
to the Certificates of Incorporation of the Companies within five (5) business
days from the Closing Date. Additionally, Buyer hereby agrees to forever
discontinue the use of all trade marks, service marks, trade names, business
names, domain names, logos, websites and trading indicia owned or used by the
Companies or Seller with the names “Pacer” and “Pacer Health” or any similar
name that could have the effect of causing confusion with the aforementioned
names.
 
Section 6.8 Termination of All Guarantees. Buyer hereby acknowledges and agrees
that by virtue of Buyer assuming all of the Assumed Liabilities hereunder, any
and all contracts, leases, notes, mortgages and agreements or other instruments,
whether known or unknown or oral or written, whereby Seller has guaranteed, in
full or in part, any obligation of the Companies to any other party, shall be
deemed to be cancelled and terminated with respect to Seller effective as of the
Closing Date. Buyer agrees to promptly execute any and all instruments and to
make any and all filings necessary in order to carry out the intent of this
Section 6.8 and shall immediately notify Seller of all such required actions and
immediately provide evidence of completion or satisfaction of all required
actions in order to carry out the intent of this Section 6.8. The effect of this
Section 6.8 shall be to relieve Seller of any and all guarantees owed by Seller
to the Companies, whether known or unknown, oral or written.
 
 
-10-

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
Section 6.9 Further Assurances. From time to time following the Closing, Seller
shall execute and deliver, or cause to be executed and delivered, to the
Companies such other bills of sale, deeds, endorsements, assignments and other
instruments of conveyance and transfer as Buyer or the Companies may reasonably
request or as may be otherwise necessary to more effectively convey and transfer
to, and vest in, the Companies and put the Companies in possession of, any part
of the assets or properties of the Companies not in its possession on the
Closing Date.
 
ARTICLE 7
CONDITIONS PRECEDENT TO OBLIGATIONS OF PARTIES
 
Section 7.1 Conditions to Buyer’s Obligations. The obligations of Buyer to
purchase the Shares pursuant to this Agreement shall, at the option of Buyer, be
subject to the satisfaction, on or prior to the Closing Date, of the following
conditions:
 
(a) Each of the representations and warranties of Seller contained or referred
to herein shall be true and correct on the Closing Date as though made on the
Closing Date, except for changes therein specifically permitted by this
Agreement or resulting from any transaction expressly consented to in writing by
Buyer, and there shall have been delivered to Buyer an Officer’s Certificate to
such effect, dated the Closing Date, signed on behalf of Seller by an authorized
officer of Seller, in addition to the other deliveries specified in Section 3.4.
 
(b) The parties shall have received all approvals and actions of or by all
Governmental Bodies necessary to consummate the transactions contemplated
hereby, which are required to be obtained by applicable Requirements of Laws.
 
(c) Seller and the Companies shall have received all required approvals,
consents, and authorizations to the transactions contemplated hereby from any
Person to any instruments or other agreements to which Seller and/or the
Companies is a party or by which Seller and/or the Companies or any of their
assets or properties are affected.
 
Section 7.2 Conditions to Seller’s Obligations. The obligations of Seller to
sell the Shares pursuant to this Agreement shall, at the option of Seller, be
subject to the satisfaction, on or prior to the Closing Date, of the following
conditions:
 
(a) Each of the representations and warranties of Buyer contained or referred to
in this Agreement shall be true and correct on the Closing Date as though made
on the Closing Date, except for changes therein specifically permitted by this
Agreement or resulting from any transaction expressly consented to in writing by
Seller or any transaction contemplated by this Agreement; and there shall have
been delivered to Seller an Officer’s Certificate to such effect, dated the
Closing Date and signed on behalf of Buyer by an authorized officer of Buyer, in
addition to the other deliveries specified in Section 3.3.
 
 
-11-

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
(b) The parties shall have received all approvals and actions of or by all
Governmental Bodies necessary to consummate the transactions contemplated
hereby, which are required to be obtained by applicable Requirements of Laws.
 
(c) Seller shall have transferred out all cash amounts from the Companies’
accounts so that the cash balance in all of the Companies’ bank accounts,
collectively, equals $300,000 dollars ($300,000).
 
ARTICLE 8
INDEMNIFICATION
 
Section 8.1 Indemnification by Seller.
 
(a) Seller agrees to indemnify and hold harmless Buyer from and against any and
all Losses and Expenses incurred by Buyer up to $10,000 in connection with or
arising from:
 
(i) any breach by Seller of any of its covenants in this Agreement or in any
Seller Ancillary Agreement;
 
(ii) any failure of Seller to perform any of its obligations in this Agreement
or in any Seller Ancillary Agreement; or
 
(iii) any breach of any warranty or the inaccuracy of any representation of
Seller contained or referred to in this Agreement or any certificate delivered
by or on behalf of Seller pursuant hereto;
 
provided that, without limitation of Seller’s indemnification obligations under
clause (i) or (ii) of this subsection (a), Seller shall be required to indemnify
and hold harmless under clause (iii) of this subsection with respect to Losses
and Expenses incurred by Buyer as a result of inaccuracies only to the extent
that the aggregate amount of such Losses and Expenses exceeds Ten Million
Dollars ($10,000,000) and the parties further agree that in no event shall the
Seller indemnify Buyer from any Losses or Expenses incurred in connection with
any Medicare or environmental claims against the Companies or the Buyer.
 
(b) The indemnification provided for in this Section 8.1 shall terminate six (6)
months after the Closing Date (and no claims shall be made by any Buyer under
this Section 8.1 thereafter).
 
(c) Seller shall not indemnify Buyer for any Losses or Expenses arising out of
Seller exercising its right to rescind this Agreement in the manner set forth in
Section 6.6 herein.
 
Section 8.2 Indemnification by Buyer.
 
(a) Buyer agrees to indemnify and hold harmless Seller from and against any and
all Loss and Expense incurred by Seller up to $10,000 in connection with or
arising from:
 
(i) any breach by Buyer of any of its covenants or agreements in this Agreement
or in any Buyer Ancillary Agreement;
 
 
-12-

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
(ii) any failure by Buyer to perform any of its obligations in this Agreement or
in any Buyer Ancillary Agreement; or
 
(iii) any breach of any warranty or the inaccuracy of any representation of
Buyer contained or referred to in this Agreement or in any certificate delivered
by or on behalf of Buyer pursuant hereto;
 
provided that, without limitation of Buyer’s indemnification obligations under
clauses (i) and (ii) of this subsection (a), Buyer shall be required to
indemnify and hold harmless under clause (iii) of this subsection with respect
to Loss and Expense incurred by Seller only to the extent that the aggregate
amount of such Loss and Expense exceeds $10,000,000.
 
(b) The indemnification provided for in this Section 8.2 shall terminate six (6)
months after the Closing Date (and no claims shall be made by Seller under this
Section 8.2 thereafter).
 
Section 8.3 Notice of Claims.
 
(a) Any party seeking indemnification hereunder shall give to the party
obligated to provide indemnification to such Indemnified Party (the
“Indemnitor”) a notice (a “Claim Notice”) describing in reasonable detail the
facts giving rise to any claim for indemnification hereunder and shall include
in such Claim Notice (if then known) the amount or the method of computation of
the amount of such claim, and a reference to the provision of this Agreement or
any other agreement, document or instrument executed hereunder or in connection
herewith upon which such claim is based; provided, that (i) a Claim Notice in
respect of any action at law or suit in equity by or against a third Person as
to which indemnification will be sought shall be given promptly after the action
or suit is commenced; and (ii) failure to give such notice shall not relieve the
Indemnitor of its obligations hereunder except to the extent it shall have been
prejudiced by such failure.
 
(b) After the giving of any Claim Notice pursuant hereto, the amount of
indemnification to which an Indemnified Party shall be entitled under this
Article VIII shall be determined: (i) by the written agreement between the
Indemnified Party and the Indemnitor; (ii) by a final judgment or decree of any
court of competent jurisdiction; or (iii) by any other means to which the
Indemnified Party and the Indemnitor shall agree. The judgment or decree of a
court shall be deemed final when the time for appeal, if any, shall have expired
and no appeal shall have been taken or when all appeals taken shall have been
finally determined. The Indemnified Party shall have the burden of proof in
establishing the amount of Loss and Expense suffered by it.
 
Section 8.4 Third Person Claims.
 
(a) Subject to Section 8.4(b), the Indemnified Party shall have the right to
conduct and control, through counsel of its choosing, the defense, compromise or
settlement of any third Person claim, action or suit against such Indemnified
Party as to which indemnification will be sought by any Indemnified Party from
any Indemnitor hereunder, and in any such case the Indemnitor shall cooperate in
connection therewith and shall furnish such records, information and testimony
and attend such conferences, discovery proceedings, hearings, trials and appeals
as may be reasonably requested by the Indemnified Party in connection therewith;
provided, that (i) the Indemnitor may participate, through counsel chosen by it
and at its own expense, in the defense of any such claim, action or suit as to
which the Indemnified Party has so elected to conduct and control the defense
thereof; and (ii) the Indemnified Party shall not, without the written consent
of the Indemnitor (which written consent shall not be unreasonably withheld),
pay, compromise or settle any such claim, action or suit, except that no such
consent shall be required if, following a written request from the Indemnified
Party, the Indemnitor shall fail, within fourteen (14) calendar days after the
making of such request, to acknowledge and agree in writing that, if such claim,
action or suit shall be adversely determined, such Indemnitor has an obligation
to provide indemnification hereunder to such Indemnified Party. Notwithstanding
the foregoing, the Indemnified Party shall have the right to pay, settle or
compromise any such claim, action or suit without such consent, provided that in
such event the Indemnified Party shall waive any right to indemnity therefor
hereunder unless such consent is unreasonably withheld.
 
 
-13-

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
(b) If any third Person claim, action or suit against any Indemnified Party is
solely for money damages or, where Seller is the Indemnitor, will have no
continuing effect in any material respect on the Companies or its businesses,
assets or operations, then the Indemnitor shall have the right to conduct and
control, through counsel of its choosing, the defense, compromise or settlement
of any such third Person claim, action or suit against such Indemnified Party as
to which indemnification will be sought by any Indemnified Party from any
Indemnitor hereunder if the Indemnitor has acknowledged and agreed in writing
that, if the same is adversely determined, the Indemnitor has an obligation to
provide indemnification to the Indemnified Party in respect thereof, and in any
such case the Indemnified Party shall cooperate in connection therewith and
shall furnish such records, information and testimony and attend such
conferences, discovery proceedings, hearings, trials and appeals as may be
reasonably requested by the Indemnitor in connection therewith; provided that
the Indemnified Party may participate, through counsel chosen by it and at its
own expense, in the defense of any such claim, action or suit as to which the
Indemnitor has so elected to conduct and control the defense thereof.
Notwithstanding the foregoing, the Indemnified Party shall have the right to
pay, settle or compromise any such claim, action or suit, provided that in such
event the Indemnified Party shall waive any right to indemnity therefor
hereunder unless the Indemnified Party shall have sought the consent of the
Indemnitor to such payment, settlement or compromise and such consent was
unreasonably withheld, in which event no claim for indemnity therefor hereunder
shall be waived.
 
ARTICLE 9
GENERAL PROVISIONS
 
Section 9.1 Survival of Obligations. All representations, warranties, covenants,
agreements and obligations contained in this Agreement shall survive the
consummation of the transactions contemplated by this Agreement; provided,
however, that, except as otherwise provided in Article VIII, the representations
and warranties contained in Articles IV and V shall terminate on the six (6)
months anniversary of the Closing Date. Except as otherwise provided herein, no
claim shall be made for the breach of any representation or warranty contained
in Articles IV or V or under any certificate delivered with respect thereto
under this Agreement after the date on which such representations and warranties
terminate as set forth in this.
 
Section 9.2 Notices. All notices or other communications required or permitted
hereunder shall be in writing and shall be deemed given or delivered (i) when
delivered personally, (ii) if transmitted by facsimile when confirmation of
transmission is received, or (iii) if sent by registered or certified mail,
return receipt requested, or by private courier when received; and shall be
addressed as follows:
 
(a) If to Seller, to:
 
Pacer Health Corporation
15050 NW 79th Court
Suite 201
Miami Lakes, Florida 33016
Attention:
Rainier Gonzalez
Facsimile:
(305) 828-2551
 
with a copy to:
K&L Gates LLP
200 S. Biscayne Boulevard, Suite 3900
Miami, Florida 33131-2399
Attention:
Clayton E. Parker, Esq.
Facsimile:
(305) 358-7095

 
(b) If to Buyer (and if to the Company post-Closing), to:
 
Rural Healthcare Developers of Louisiana, LLC
   
Attention:
 
Facsimile:
 
 
with a copy to:
     
Attention:
 
Facsimile:
 

 
or to such other address as such party may indicate by a notice delivered to the
other party hereto.
 
Section 9.3 Successors and Assigns.
 
(a) Either party may assign any of its rights hereunder, but no such assignment
shall relieve it of its obligations hereunder.
 
 
-14-

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
(b) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their successors and permitted assigns. The successors and permitted
assigns hereunder shall include without limitation, in the case of Buyer, any
permitted assignee as well as the successors in interest to such permitted
assignee (whether by merger, liquidation (including successive mergers or
liquidations) or otherwise). Nothing in this Agreement, expressed or implied, is
intended or shall be construed to confer upon any Person other than the parties
and successors and assigns permitted by this Section 9.3 any right, remedy or
claim under or by reason of this Agreement.
 
Section 9.4 Entire Agreement; Amendments. This Agreement and the Exhibits and
Schedules referred to herein and the documents delivered pursuant hereto contain
the entire understanding of the parties hereto with regard to the subject matter
contained herein or therein, and supersede all prior agreements, understandings
or letters of intent between or among any of the parties hereto. This Agreement
shall not be amended, modified or supplemented except by a written instrument
signed by an authorized representative of each of the parties hereto.
 
Section 9.5 Waivers. Any term or provision of this Agreement may be waived, or
the time for its performance may be extended, by the party or parties entitled
to the benefit thereof. Any such waiver shall be validly and sufficiently given
for the purposes of this Agreement if, as to any party, it is in writing signed
by an authorized representative of such party. The failure of any party hereto
to enforce at any time any provision of this Agreement shall not be construed to
be a waiver of such provision, nor in any way to affect the validity of this
Agreement or any part hereof or the right of any party thereafter to enforce
each and every such provision. No waiver of any breach of this Agreement shall
be held to constitute a waiver of any other or subsequent breach.
 
Section 9.6 Partial Invalidity. Wherever possible, each provision hereof shall
be interpreted in such manner as to be effective and valid under applicable law,
but in case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
provision shall be ineffective to the extent, but only to the extent, of such
invalidity, illegality or unenforceability without invalidating the remainder of
such provision or provisions or any other provisions hereof, unless such a
construction would be unreasonable.
 
Section 9.7 Execution in Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall be considered an original instrument, but
all of which shall be considered one and the same agreement, and shall become
binding when one or more counterparts have been signed by each of the parties
hereto and delivered to each of Seller and Buyer.
 
Section 9.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws (as opposed to the conflicts of law
provisions) of the State of Florida.
 
Section 9.9 Submission to Jurisdiction. Seller and Buyer hereby irrevocably
submit in any suit, action or proceeding arising out of or related to this
Agreement or any of the transactions contemplated hereby or thereby to the
non-exclusive jurisdiction of the United States District Court in Miami, Florida
and the jurisdiction of any court of the State of Florida located in Miami,
Florida and waive any and all objections to jurisdiction that they may have
under the laws of the State of Florida or the United States and any claim or
objection that any such court is an inconvenient forum.
 
 
-15-

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION

IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be executed the day and year first above written.
 

 
PACER HOLDINGS OF LOUISIANA, INC.
       
By:
/s/ John Chi
 
Name:
John Chi
 
Title:
President

 
(Corporate Seal)
  ATTEST: /s/ Maria E. Denslow        
Name:
Maria E. Denslow
 
Title
Notary
 

 

 
RURAL HEALTHCARE DEVELOPERS OF LOUISIANA, LLC
       
By:
/s/ Ray R. Shoemaker
 
Name:
Ray R. Shoemaker
 
Title:
 

 
(Corporate Seal)
  ATTEST: Authorized Notary        
Name:
Authorized Notary
 
Title
Notary
 

 
 
-16-

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION

SCHEDULE 4.2(b)
 
Consent Agreement, dated October 31, 2008, by and between Pacer Health
Corporation and YA Global Investments, L.P.
 
 
-17-

--------------------------------------------------------------------------------

 
 